          Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 1 of 30



Gerard W. White
Brian P. R. Eisenhower
HILL RIVKINS LLP
45 Broadway, Suite 1500
New York, New York 10006
Attorneys for Respondents



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------
GALILEA, LLC and CHRISTOPHER L.
KITTLER,
                                                                  1:19-cv-05768-VEC
                           Petitioners,

    v.

AGCS MARINE INSURANCE
COMPANY, LIBERTY MUTUAL
INSURANCE COMPANY, and STARSTONE
NATIONAL INSURANCE COMPANY,

                           Respondents.
---------------------------------------------------------------




                             RESPONSE TO AMENDED PETITION TO

                                  VACATE ARBITRATION AWARD
            Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 2 of 30



                                                  TABLE OF CONTENTS

                                                                                                                                  PAGE

PRELIMINARY STATEMENT .................................................................................................... 1

I.        BACKGROUND ................................................................................................................ 1

                     The Parties and Jurisdiction .................................................................................... 1

                     Insuring the GALILEA ........................................................................................... 3

                     GALILEA’s Grounding and the Underwriters’ Reservation of Rights .................. 3

                     Procedural History .................................................................................................. 4

II.       LAW AND ARGUMENT .................................................................................................. 6

                     The Arbitrators Did Not Exceed Their Powers....................................................... 6

                                Proper Location of Arbitration.................................................................... 6

                                No Issue Regarding Arbitration Rules ...................................................... 10

                                The Issue of Arbitrability was Delegated to the Arbitrators ..................... 12

                     Petitioners Fail to Establish Manifest Disregard of the Law ................................ 18

                     Evident Partiality or Corruption are Not Supportable Grounds to Vacate the
                     Award on this Record and New York Law Clearly Requires Misconduct by the
                     Arbitrator, not Unproven or Disputed Assertions. ................................................ 20

CONCLUSION ............................................................................................................................. 25




                                                                          i
            Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 3 of 30



                                              TABLE OF AUTHORITIES

                                                                                                                                 Page


Cases

ACE Capital Re Overseas Ltd. v. Cent. United Life Ins. Co.,
 307 F.3d 24 (2d Cir. 2002) ........................................................................................................ 17

Aerojet–General Corp. v. American Arbitration Ass'n,
 478 F.2d 248 (9th Cir.1973) ........................................................................................................ 9

AGCS Marine Ins. Co. et al. v. Galilea, LLC, 1:15-cv-09168-AT (S.D.N.Y.) .............................. 8

Batas v. Prudential Ins. Co. of Am.,
  281 A.D.2d 260 (1st Dep’t 2001).............................................................................................. 14

Celle v. Barclays Bank P.L.C.,
  48 A.D.3d 301 (1st Dep’t 2008) ................................................................................................ 13

City of New York v. 611 W. 152nd St., Inc.,
  273 A.D.2d 125 (1st Dep’t 2000).............................................................................................. 13

Clark-Fitzpatrick, Inc. v. Long Is. R.R. Co.,
  70 N.Y.2d 382 (1987) ............................................................................................................... 14

D.H. Blair & Co. v. Gottdiener,
  462 F.3d 95 (2d Cir. 2006) .......................................................................................................... 6

Doscher v. Sea Port Grp. Sec., LLC,
 832 F.3d 372 (2d Cir. 2016) ........................................................................................................ 2

Ellison Framing, Inc. v. Zurich Am. Ins. Co.,
  805 F. Supp. 2d 1006 (E.D. Cal. 2011) ....................................................................................... 9

Folkways Music Publishers v. Weiss,
  989 F.2d 108 (2d Cir. 1993) ........................................................................................................ 6

Galilea, LLC v. AGCS Marine Ins. Co.,
 879 F.3d 1052 (9th Cir. 2018) ............................................................................................ passim

Galilea, LLC v. AGCS Marine Ins. Co.,
 No. CV 15-84-BLG-SPW, 2016 WL 754221 (D. Mont. Feb. 24, 2016) .................................... 8

Galilea, LLC v. AGCS Marine Ins. Co.,
 No. CV 15-84-BLG-SPW, 2016 WL 1328920 (D. Mont. Apr. 5, 2016).................................... 8


                                                                        ii
             Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 4 of 30




George Backer Mgmt. Corp. v. Acme Quilting Co.,
 46 N.Y.2d 211 (1978) ............................................................................................................... 15

In re Kinoshita & Co.,
  287 F.2d 951 (2d Cir. 1961) ...................................................................................................... 16

Migliore v. Manzo,
 28 A.D.3d 620, 813 N.Y.S.2d 762 [2006] ................................................................................ 15

Paraco Gas Corp. v. Travelers Cas. & Sur. Co. of Am.,
  51 F. Supp. 3d 379 (S.D.N.Y. 2014) ......................................................................................... 14

Poplar Lane Farm LLC v. Fathers of Our Lady of Mercy,
  449 F. App’x 57 (2d Cir. 2011) ................................................................................................. 15

Schneider v. Kingdom of Thailand,
  688 F.3d 68 (2d Cir. 2012) ........................................................................................................ 18

Spread Enterprises, Inc. v. First Data Merch. Servs. Corp.,
  No. 11-CV-4743 ADS ETB, 2012 WL 3679319 (E.D.N.Y. Aug. 22, 2012) ........................... 14

Stemcor USA, Inc. v. Miracero, S.A. de C.V.,
  66 F. Supp. 3d 394 (S.D.N.Y. 2014) ......................................................................................... 18

Stolt-Nielsen S.A. v. AnimalFeeds Int'l Corp.,
  559 U.S. 662, 130 S. Ct. 1758, 176 L. Ed. 2d 605 (2010) ........................................................ 20

T. Co Metals, LLC v. Dempsey Pipe & Supply, Inc.,
  592 F.3d 329 (2d Cir. 2010) ...................................................................................................... 17

Taizhou Zhongneng Imp. & Exp. Co., Ltd v. Koutsobinas,
  509 F. App'x 54 (2d Cir. 2013) ................................................................................................. 14

US Bank Nat. Ass'n v. Lieberman,
 98 A.D.3d 422, 950 N.Y.S.2d 127 (2012) ................................................................................ 15

Vaden v. Discover Bank,
 556 U.S. 49, 129 S.Ct. 1262, 173 L.Ed.2d 206 (2009) ............................................................... 2

Statutes

9 U.S.C. § 2 ..................................................................................................................................... 3

9 U.S.C. § 4 ..................................................................................................................................... 4

9 U.S.C. § 10 ............................................................................................................................... 1, 2


                                                                              iii
             Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 5 of 30




28 U.S.C. § 1333 ............................................................................................................................. 2

New York Insurance Law § 3204(a) ....................................................................................... 19, 20




                                                                            iv
         Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 6 of 30



       Respondents, AGCS Marine Insurance Company, Liberty Mutual Insurance Company,

and StarStone National Insurance Company (formerly known as Torus National Insurance

Company) (hereinafter, collectively referred to as “Respondents” or “Underwriters”), respond to

the Amended Petition to Vacate Arbitration Award (hereinafter “Amended Petition”) as follows:

                                PRELIMINARY STATEMENT

       Petitioners, Galilea, LLC and Christopher L. Kittler, argue under 9 U.S.C. § 10 for

vacatur of the Final Award dated March 20, 2019, rendered by a three-member arbitral tribunal

under the Commercial Arbitration Rules of the American Arbitration Association (“AAA”).

Petitioners allege that the arbitrators exceeded their authority, manifestly disregarded the law,

and were evidently partial or corrupt. Respondents disagree and address Petitioners’ arguments

below. Respondents do not agree with all of Petitioners’ factual allegations and

characterizations, and refer the Court to the Final Award for factual findings that have already

been made. However, as Petitioners’ “Amended Petition” is really a memorandum of law rather

than a pleading, Respondents respond to it as they would to any other memorandum of law,

constrained by the Court’s word limits. Unless specifically admitted, Respondents expressly do

not admit any of the factual allegations or characterizations contained in the Amended Petition.

                                     I.     BACKGROUND

               The Parties and Jurisdiction

       In arguing that the Court has diversity jurisdiction over this matter, the Amended Petition

inaccurately states, at pages 3-4, that, “[t]he Award itself awards nearly $130,000 in arbitration

costs and fees.” Similarly, at page 8, the Amended Petition inaccurately states that, “[t]he Award

found in favor of the Insurers and awarded them ‘the administrative fees and expenses of the

ICDR totalling [sic] $26,450.00’ and the arbitrators’ fees ‘totalling [sic] $97,430.00.’” However,

what the Award actually states is that the administrative fees and expenses, totaling $26,450.00,


                                                 1
           Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 7 of 30



and the fees of the arbitrators, totaling $97,430.00, shall be borne solely by Galilea, LLC and Mr.

Kittler (a total of $123,880). (Final Award at 36, Eisenhower Aff. Ex. A.) In order to achieve

that allocation, the Final Award requires Galilea, LLC and Mr. Kittler to reimburse Underwriters

the sum of $59,340.00, representing the amount Underwriters had previously paid to the AAA.

(Prior to the Final Award, the parties had been required by the AAA to pay their respective

shares of the fees and costs, as they would have been obligated to do in the absence of an award

re-allocating them.) Accordingly, the monetary award in favor of the Underwriters is less than

$75,000.

       In any event, this case is within the Court’s admiralty jurisdiction under 28 U.S.C. § 1333

as the underlying controversy between the parties concerns the grounding of a yacht while it was

being navigated near Colon, Panama, and the declination of coverage under a policy of marine

insurance. “[A] federal district court faced with a [9 U.S.C.] § 10 petition may ‘look through’

the petition to the underlying dispute, applying to it the ordinary rules of federal-question

jurisdiction and the principles laid out by the majority in Vaden.” Doscher v. Sea Port Grp. Sec.,

LLC, 832 F.3d 372, 388 (2d Cir. 2016) (citing Vaden v. Discover Bank, 556 U.S. 49, 129 S.Ct.

1262, 173 L.Ed.2d 206 (2009)). Here, the Court of Appeals for the Ninth Circuit has previously

determined that the parties’ dispute falls within federal admiralty jurisdiction:

       Policies that insure maritime interests against maritime risks are contracts subject
       to admiralty jurisdiction and to federal maritime law. La Reunion Francaise SA v.
       Barnes, 247 F.3d 1022, 1025 (9th Cir. 2001). The insurance policy here is a
       maritime insurance contract and so would seem to be subject to federal maritime
       law.
       ...
       The Supreme Court long ago established that where an “insurance policy ... is a
       maritime contract the Admiralty Clause of the Constitution brings it within federal
       jurisdiction.” Wilburn Boat Co. v. Fireman's Fund Ins. Co., 348 U.S. 310, 313, 75
       S.Ct. 368, 99 L.Ed. 337 (1955).




                                                  2
         Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 8 of 30



Galilea, LLC v. AGCS Marine Ins. Co., 879 F.3d 1052, 1057 (9th Cir. 2018). The Ninth Circuit

further stated:

        The FAA specifically applies to “maritime transaction[s].” 9 U.S.C. § 2. “Maritime
        transactions” include, among other types of agreements, “agreements relating to ...
        repairs to vessels, collisions, or any other matters in foreign commerce which, if
        the subject of controversy, would be embraced within admiralty jurisdiction.” Id. §
        1.4 The parties' insurance policy relates both to collisions and to repairs to the
        Yacht, and, as Wilburn Boat holds, 348 U.S. at 313, 75 S.Ct. 368, a dispute
        concerning a maritime insurance policy comes within federal admiralty
        jurisdiction.

Galilea, LLC v. AGCS Marine Ins. Co., 879 F.3d 1052, 1058 (9th Cir. 2018) (footnote regarding

contracts of employment of seamen is not relevant here and is omitted).

                  Insuring the GALILEA

        To be clear, worldwide navigation limits were available but were not requested or

otherwise included in the policy issued to Galilea, LLC, which had a limited Cruising Area based

on the quote request and the application submitted by Petitioners. “On the basis of the evidence

produced at the hearing,” the arbitral tribunal concluded that no specific request was made by the

Kittlers for “insurance coverage for the Galilea to leave its berth in Florida, transit the Caribbean,

cross the Panama Canal and travel up the west coast of Central America and Mexico to

California.” (Final Award at 23-24, Eisenhower Aff. Ex. A.)

                  GALILEA’s Grounding and the Underwriters’ Reservation of Rights

        Purportedly summarizing the Final Award, the Amended Petition misleadingly cites page

17 and states, “But within hours, and without any apparent investigation, the Insurers denied

coverage.” Respondents specifically deny this characterization, as the Final Award did not

conclude that coverage was denied on June 24, 2015, the day that Petitioner Chris Kittler notified

Pantaenius of the claim, or that such a denial was made “without any apparent investigation.”

Instead, at pages 17-18 of the Final Award, the arbitral tribunal found that, “Pantaenius further


                                                  3
         Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 9 of 30



advised the Kittlers that they were continuing to investigate the accident but that they were

reserving all rights under the policy.” (Eisenhower Aff. Ex. A.) Also, page 18 of the Final

Award states, “Pantaenius issued a declination of coverage letter on July 9, 2015 …” (Id.)

               Procedural History

       The Amended Petition notes that Respondents filed an action in the Southern District of

New York in 2015 seeking to compel arbitration. AGCS Marine Ins. Co. et al. v. Galilea, LLC,

No. 1:15-cv-09168. The action was filed in an abundance of caution in case the District of

Montana found that it lacked the power to compel arbitration in New York; in this connection,

the Memorandum of Law in Support of the Petition to Compel Arbitration explained:

       It is noted that Petitioners previously filed a motion in the District of Montana
       seeking to compel arbitration pursuant to the FAA, which motion is still pending,
       but now file the present Petition in the Southern District of New York as it appears
       that 9 U.S.C. § 4 has been interpreted by some courts to require that an application
       seeking to compel arbitration must be decided by the district court for the district
       in which the arbitration is to proceed. Petitioners are suggesting to the District of
       Montana that it may transfer the motion to compel arbitration pending there to this
       Court on the basis of 28 U.S.C. § 1404 and the doctrine of forum non conveniens
       in view of the PAYP’s forum selection clause calling for resolution of any and all
       disputes before the AAA in New York. It is further noted that on September 29,
       2015, and without allowing Petitioners the opportunity to respond to Respondent’s
       application for a temporary stay of the New York arbitration, the District of
       Montana issued an order staying the arbitration proceedings pending that court’s
       decision on Respondent’s Motion to Stay Arbitration Proceedings. Respondent’s
       motion is still pending.

Id., No. 1:15-cv-09168, ECF No. 5 at 2-3 (Nov. 20, 2015).

       The Amended Petition inaccurately states that the petition in this prior action in the

Southern District of New York was not served until February 5, 2016, whereas the docket entry

it cites reflects service on January 29, 2016. (Eisenhower Aff. Ex. B, ECF No. 12.) The reason

for the delay in service is evidence by a Proof of Service stating, “Service was completed on the

8TH attempt to serve Chris Kittler. Chris Kittler was avoiding service of the documents.” (Id.,



                                                 4
          Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 10 of 30



ECF No. 12-2 at 1.) In fact, as reflected in an “Affidavit of Attempted Service re: Galilea,

LLC,” extensive efforts were made to effect service on Galilea, LLC and one of its members,

Christopher Kittler, beginning on December 15, 2015, when it was discovered that the office of

Galilea, LLC’s registered agent in Nevada was vacant. (Id., ECF No. 12-1 at ¶¶ 3-4.)

         While the Amended Petition states the Ninth Circuit ruled that, “based on New York law

stating that insurance applications are not admissible for any reason, the insurance application is

not a contract,” the Ninth Circuit made no mention of admissibility, instead reasoning that the

application was not part of the insurance policy because it was not attached to the policy when it

was issued. Galilea, LLC v. AGCS Marine Ins. Co., 879 F.3d 1052, 1056–57 (9th Cir. 2018).

The Ninth Circuit expressly stated that it was not considering “the extent to which other

representations made in the application are incorporated into the policy or may otherwise be

considered when interpreting or enforcing the policy.” Id. at 1057, n. 3. The Amended Petition

goes on to complain that on the first day of the hearing (December 12, 2018), “the arbitrators

allowed Insurers to introduce and rely upon the insurance application in violation of New York

law, which they clearly knew from the Ninth Circuit decision.” However, during the arbitration

hearings, Galilea, LLC and Mr. Kittler never once objected to the admission of the application as

an exhibit. The only exhibit to which they objected, after the parties conferred in an effort to

resolve objections, was Claimants’ Exhibit 11, relating to telephone records.1 (Eisenhower Aff.

Ex. C, transcript of Arbitration Hearings at 33:18-25.) In fact, Mr. Gleason himself, as counsel

for Galilea, LLC and Mr. Kittler, asked Andrea Giacomazza of Pantaenius questions regarding

the application on the first day of the hearing. (Id., Tr. 237:21-25, 258:1-21, 286:1-17.) Mr.

Gleason went on to question Mr. Christopher Kittler at length about the application, including



1
    Resolved by offering the live testimony of Rob Blumer of Clear Choice Communications.


                                                 5
        Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 11 of 30



the substance of his responses to questions contained in it, (Id., Tr. 347:3-23, 400:19-402:12,

404:19-407:12, 408:13-17, 412:5-14), and also asked Mrs. Taunia Kittler questions relating to

the submission of the application, (see, e.g., id., Tr. 517:8-24). Accordingly, by failing to raise

an objection to the use of the insurance application as an exhibit during the hearings – and

actually relying upon the application as evidence in questioning witnesses – Galilea, LLC and

Mr. Kittler clearly waived any objection to the arbitral tribunal’s consideration of it.

       For the sake of brevity and avoiding repetition, Petitioners’ mischaracterizations and

omissions concerning the process for appointment of the arbitrators and Petitioners’ repeated

acceptance of the arbitral tribunal at various stages of the proceeding are addressed below in the

response to Petitioners’ argument that there was evident partiality or corruption.

                                II.     LAW AND ARGUMENT

       The Amended Petition cites Second Circuit case law to the effect that “[a]rbitration

awards are subject to very limited review in order to avoid undermining the twin goals of

arbitration, namely, settling disputes efficiently and avoiding long and expensive litigation,” and

that “[a] party moving to vacate an arbitration award has the burden of proof, and the showing

required to avoid confirmation is very high.” (Am. Pet. at 8-9, citing Folkways Music Publishers

v. Weiss, 989 F.2d 108, 111 (2d Cir. 1993); D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 110

(2d Cir. 2006).) Petitioners allege multiple bases for vacatur, which we address in turn.

               The Arbitrators Did Not Exceed Their Powers

                   Proper Location of Arbitration

       Galilea, LLC and Mr. Kittler claim that the location of the arbitration in New York was

improper. However, as the parties’ agreement calls for arbitration in New York County, the

AAA and the arbitral tribunal complied with Rule R-11 of the Commercial Arbitration Rules,

(contained in Eisenhower Aff. Ex. A), which states in relevant part that:


                                                  6
        Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 12 of 30



        (b) When the parties’ arbitration agreement requires a specific locale, absent the
        parties’ agreement to change it, or a determination by the arbitrator upon
        appointment that applicable law requires a different locale, the locale shall be that
        specified in the arbitration agreement.

        In essence, Petitioners argue that the District of Montana lacked the power to compel

arbitration in New York. However, they did not raise this issue in the Ninth Circuit, and on

remand the District of Montana issued an order granting the Underwriters’ motion to compel

arbitration in its entirety. Galilea, LLC v. AGCS Marine Ins. Co. et al., 1:15-cv-00084-SPW,

ECF Doc. No. 59 (D. Mont. Feb. 9, 2018). Underwriters’ Motion to Dismiss and to Compel

Arbitration dated October 19, 2015, had requested “an order compelling Plaintiff to arbitrate the

disputes between the parties pursuant to their agreement to arbitrate as set forth in the relevant

policy of insurance.” (Eisenhower Aff. Ex. D.) That agreement calls for arbitration in New

York:

        A11: JURISDICTION AND CHOICE OF LAW
        This insurance policy shall be governed by and construed in accordance with well
        established and entrenched principles and precedents of substantive United States
        Federal Maritime Law, but where no such established and entrenched principles
        and precedents exist, the policy shall be governed and construed in accordance with
        the substantive laws of the State of New York, without giving effect to its conflict
        of laws principles, and the parties hereto agree that any and all dispute arising under
        this policy shall be resolved exclusively by binding arbitration to take place within
        New York County, in the State of New York and to be conducted pursuant to the
        Rules of the American Arbitration Association.

(Final Award at 9, Eisenhower Aff. Ex. A.) In this connection, the U.S. District Court for the

District of Montana found that:

        Galilea, LLC accepted the terms of the insurance policy. Pantaenius emailed the
        policy to the Kittlers on May 14, 2015. (Doc. 7-6.) The Kittlers performed their end
        of the contract by paying the insurance premium on May 19, 2015. (Doc. 7-3 at 4.)
        Galilea, LLC agreed to the arbitration provision in the policy when it paid the
        premium, just as it agreed to every other provision and exclusion found in the
        policy.



                                                  7
         Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 13 of 30



Galilea, LLC v. AGCS Marine Ins. Co., No. CV 15-84-BLG-SPW, 2016 WL 754221, at *6 (D.

Mont. Feb. 24, 2016), aff'd, 879 F.3d 1052 (9th Cir. 2018).

         The District of Montana and the Ninth Circuit were aware of the fact that the

Underwriters commenced a separate action in the Southern District of New York, just in case the

District of Montana found that it lacked the power to compel arbitration in New York. See

Section I(d) above. Further, in ruling on the motion to compel arbitration, the District of

Montana stated that it “did not consider the Insurers’ argument that this Court should transfer

this case to the U.S. District Court for the Southern District of New York.” Galilea, LLC v.

AGCS Marine Ins. Co., No. CV 15-84-BLG-SPW, 2016 WL 1328920, at *7 (D. Mont. Apr. 5,

2016).

         Before Galilea, LLC filed any opposition to the Underwriters’ Petition in the Southern

District of New York in AGCS Marine Ins. Co. et al. v. Galilea, LLC, 1:15-cv-09168-AT, Judge

Analisa Torres stayed the action, sua sponte, citing the “first filed” rule and finding no special

circumstances that favored proceeding here rather than the District of Montana. (Eisenhower

Aff. Ex. E.) After the District of Montana issued an initial decision on February 24, 2016, Mr.

Gleason submitted a status letter to Judge Torres dated February 25, 2016, in which he stated in

relevant part:

         Respondent Galilea, LLC submits that, in light of the District of Montana’s
         decision, the Petition in the present case should either be dismissed in favor of the
         first-filed Montana action, or denied as moot.

(Eisenhower Aff. Ex. F.) After additional briefing in the District of Montana and issuance of a

supplementary decision on April 5, 2016, Mr. Gleason reiterated his request, stating:

         Respondent Galilea, LLC again submits that, in light of the District of Montana’s
         complete decision, and in light of the parties’ subsequent interlocutory appeals
         before the Ninth Circuit, the Petition in the present case should either be dismissed
         in favor of the first-filed Montana action, or denied as moot. By contrast, Petitioners


                                                   8
        Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 14 of 30



       respectfully request that for the sake of judicial economy this Court exercise its
       inherent power to control its docket by leaving the case open in order to retain
       jurisdiction over all arbitrable matters and to allow for confirmation and
       enforcement of any New York arbitration award.

(Eisenhower Aff. Ex. G.) At Galilea, LLC’s request, and despite Underwriters’ request to keep

the case open, Judge Torres dismissed the action as moot on June 27, 2016, without prejudice to

Underwriters’ right to later seek confirmation and enforcement of an arbitration award, if any, in

the proper venue. (Eisenhower Aff. Ex. H.) It seems that neither the District of Montana nor the

Southern District of New York believed that the District of Montana lacked the power to compel

arbitration in New York, so the AAA and the arbitrators certainly did not show “manifest

disregard for the law” or “other behavior by which the rights of any party have been prejudiced”

in conducting the arbitration in New York. See, e.g., Ellison Framing, Inc. v. Zurich Am. Ins.

Co., 805 F. Supp. 2d 1006, 1009, 1010 (E.D. Cal. 2011) (holding that AAA and arbitrator did not

manifestly disregard law in deciding that arbitration should take place in location specified in

parties’ agreement, which was Schaumburg, Illinois, and that AAA’s determination of venue was

within the scope of arbitrable issues where the arbitration agreement provided that “[a]ny dispute

arising out of the interpretation, performance or alleged breach of this agreement is subject to

arbitration”) (citing Aerojet–General Corp. v. American Arbitration Ass'n, 478 F.2d 248, 252

(9th Cir.1973), in which arbitrator’s choice of New York as locale for arbitration was upheld

where contract provided that AAA would select locale for the arbitration).

       Accordingly, as Galilea, LLC argued that Underwriters’ Petition in the Southern District

of New York should be “denied as moot” “in light of the District of Montana’s complete

decision,” and did not raise on appeal to the Ninth Circuit any argument that the District of




                                                 9
        Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 15 of 30



Montana lacked the power to compel arbitration in New York, Galilea, LLC and Mr. Kittler2

long ago waived any such objection.

                       No Issue Regarding Arbitration Rules

       The Final Award states that the Underwriters demanded “arbitration in New York

pursuant to the Commercial Arbitration Rules of the American Arbitration Association (“AAA”)

…” The Final Award makes no reference to any other AAA rules or procedures, so there is no

support for Petitioners’ allegation that the arbitral tribunal conducted the proceedings pursuant to

the AAA’s International Dispute Resolution Procedures. Similarly, Amended Procedural Order

Number 1 dated September 7, 2018, states, at section 7, that:

       In her letter of May 24, 2018, Miroslava Schierholz, International Case Director
       (“May 24 Letter”), informed the parties, inter alia, that the AAA Commercial
       Arbitration Rules shall be in effect with respect to the dispute administration.

(Eisenhower Aff. Ex. I.) Further, the Certification of Thomas Ventrone, Esq., Vice President of

the International Centre for Dispute Resolution, states that, “the subject arbitration was governed

by the AAA’s Commercial Arbitration Rules as amended and in effect as of October 1, 2013.”

(Eisenhower Aff. Ex. A.) Accordingly, the arbitral tribunal conducted the proceedings and

rendered an award under the AAA’s Commercial Arbitration Rules.

       Petitioners were billed in accordance with the fee schedule for cases administered under

the AAA’s Commercial Arbitration Rules, applicable as of the time of the filing of their

counterclaim in 2015, including the $7,000 “initial filing fee” and the $7,700 “final fee.”

(Compare Gleason Decl. Ex. 9 with Eisenhower Aff. Ex. J, American Arbitration Association

Administrative Fee Schedule amended and effective July 1, 2015.) As Petitioners did not accept



2
  At Mr. Kittler’s request, he voluntarily participated in the AAA arbitration in New York
as an additional party, over Underwriters’ objections as to his standing to make a claim
under the policy. (Final Award at 5-6, Eisenhower Aff. Ex. A.)


                                                10
        Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 16 of 30



an offer to hold the hearings at the office of the undersigned attorneys, the parties agreed to

jointly pay the fees necessary to hold the hearings at the International Centre for Dispute

Resolution (“ICDR”) in New York. Petitioners’ $1,125.00 share of the room rental fee is shown

in Gleason Declaration Exhibit 9.

       The issue regarding Petitioners’ challenges to arbitrators Barak and Bulow, for the first

time after the hearings and submission of post-hearing briefs, is addressed in detail in Section C

below. The AAA Commercial Arbitration Rules, amended and effective October 1, 2013,

provide in relevant part:

       R-18. Disqualification of Arbitrator
       (a) Any arbitrator shall be impartial and independent and shall perform his or her duties
       with diligence and in good faith, and shall be subject to disqualification for:
            i. partiality or lack of independence,
            ii. inability or refusal to perform his or her duties with diligence and in good faith,
                 and
            iii. any grounds for disqualification provided by applicable law.
       …
       (c) Upon objection of a party to the continued service of an arbitrator, or on its own
       initiative, the AAA shall determine whether the arbitrator should be disqualified under
       the grounds set out above, and shall inform the parties of its decision, which decision
       shall be conclusive.

(AAA Commercial Arbitration Rules contained in Eisenhower Aff. Ex. A.)

       Petitioners offer no evidence that the AAA did not comply with R-18 and do not claim

that they were denied an opportunity to be heard. Petitioners do not offer any evidence that a

substantively different procedure was employed to address the Petitioners’ objections to the

arbitrators and affected the AAA’s determination of the issue, or that the International Dispute

Resolution Procedures were relied upon. Petitioners only point to the use of the Administrative

Review Council. In an e-mail dated February 19, 2019, Miroslava Schierholz, LL.M, ICDR

Assistant Vice President, advised counsel for the parties that:




                                                   11
        Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 17 of 30



        As previously advised, the parties have until February 22, 2019 to advise the ICDR,
        copying the other side, of any objections to the continued services of the Panel. If
        any objections are raised, the other party may respond within three days. As you
        may know, the ICDR typically presents any arbitrator challenge before
        International Administrative Review Council, which makes a determination
        regarding the challenge in accordance with the Rules and Review Standards
        (attached).

(Eisenhower Aff. Ex. K.) The “Rules and Review Standards” attached to Ms. Schierholz’s e-

mail “outlines the Review Standards utilized by the ICDR’s Administrative Review Council in

making certain administrative decisions in cases administered by the ICDR,” including

“arbitrator challenges.” The document states in bold that, “It is important to note that all

challenges to an arbitrator must be made pursuant to the rules applicable to the dispute.”

(Id.) The ICDR is part of the AAA. The fact that the AAA administered this arbitration

proceeding through its ICDR is of no importance, as the ICDR applied the Commercial

Arbitration Rules – not the International Dispute Resolution Procedures – in view of the

arbitration agreement set forth in the insurance policy.

                        The Issue of Arbitrability was Delegated to the Arbitrators

        The Ninth Circuit ruled that Galilea, LLC and the Kittlers are “sophisticated” parties

“with respect to contracting for insurance policies” and that their agreement to arbitrate

according to AAA rules showed “clear and unmistakeable intent to resolve arbitrability questions

in arbitration, rather than federal court”:

        Both parties here are sophisticated with respect to contracting for insurance
        policies. The Underwriters are, obviously, sophisticated parties; they underwrite
        maritime insurance policies. But so are Galilea and the Kittlers. Although they are
        Montana residents, Taunia and Chris Kittler formed a limited liability company
        under Nevada law to own and maintain a yacht worth more than a million dollars.
        In addition, Chris Kittler owns and operates a financial services company, also
        incorporated under Nevada law. In light of Galilea's and the Underwriters'
        sophistication, the agreement to arbitrate according to AAA rules is sufficient to
        show clear and unmistakable intent to resolve arbitrability questions in arbitration,



                                                 12
        Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 18 of 30



       rather than federal court. The district court therefore erred by declining to send
       those questions to arbitration and instead construing the scope of the parties'
       arbitration agreement itself.

Galilea, LLC v. AGCS Marine Ins. Co., et al., 879 F.3d 1052, 1062 (9th Cir. 2018).

       On October 5 and 12, 2018, the parties submitted simultaneous main and reply briefs

regarding jurisdictional issues. The briefs addressed the arbitrability of the 12 counts set forth in

the counterclaims filed by Galilea, LLC and Mr. Kittler. The parties agreed that Counts I

(Declaratory Relief) and II (Breach of Contract) were subject to arbitration, but disagreed as to

Counts III through XII. Underwriters argued that Counts III-XII should be dismissed as a matter

of law or alternatively should be subject to arbitration as legally duplicative of Count II:

       [Counts IV through XII are] duplicative of Count II for Breach of Contract, not a
       cognizable claim, and/or based on purported duties created under or that would not
       exist absent a policy of insurance. Counts IV through XII are being asserted in a
       transparent effort to avoid arbitration of the straightforward dispute regarding
       Galilea, LLC’s failure to comply with the navigational limits of the Policy. As
       Count II for Breach of Contract is subject to arbitration, the counts that merely
       duplicate it should also be subject to arbitration – and in any event, should be
       dismissed as a matter of law as explained below.

       To summarize, Underwriters argued that under New York law, Counts IV (Promissory

Estoppel) and V (Equitable Estoppel) should be dismissed because they fail as a matter of law

when they are duplicative of the Breach of Contract claim (Count II) and do not allege a duty

independent of the Policy but merely rely on an alleged promise to provide coverage and a

perceived breach because the GALILEA was not covered while outside of the navigational

boundaries set forth in the Policy. See Celle v. Barclays Bank P.L.C., 48 A.D.3d 301, 303 (1st

Dep’t 2008); City of New York v. 611 W. 152nd St., Inc., 273 A.D.2d 125, 126 (1st Dep’t 2000).

Count VI (Breach of Implied Covenant of Good Faith and Fair Dealing) fails as a matter of law

because the conclusory allegations merely refer to the “insurance contract by which the Insurers




                                                 13
        Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 19 of 30



agreed, among other things, to insure the sailing vessel Galilea against loss …” whereas “[u]nder

New York law, a claim for breach of an implied covenant of good faith and fair dealing does not

provide a cause of action separate from a breach of contract claim.” Spread Enterprises, Inc. v.

First Data Merch. Servs. Corp., No. 11-CV-4743 ADS ETB, 2012 WL 3679319, at *3 (E.D.N.Y.

Aug. 22, 2012). Count VII (Breach of Fiduciary Duty) fails as a matter of law because a

fiduciary duty generally does not arise in the relationship between an insurer and insured. See

Batas v. Prudential Ins. Co. of Am., 281 A.D.2d 260, 264 (1st Dep’t 2001); see also Paraco Gas

Corp. v. Travelers Cas. & Sur. Co. of Am., 51 F. Supp. 3d 379, 399-401 (S.D.N.Y. 2014)

(holding that relationship between insurer and insured was “nothing more than arm’s length deal-

making” and did not amount to a fiduciary relationship where the parties negotiated the terms of

the insurance policy for a month and where insurer provided proposals and representations about

coverage to insured). Underwriters pointed out that Count VIII (Violation of Montana Unfair

Trade Practices Act) should be dismissed because Montana law does not apply. Underwriters

argued that Count IX (Negligent Misrepresentation) should be dismissed because, like Count II

for Breach of Contract, it alleged that Galilea, LLC and Mr. Kittler were sold a policy that did

not provide coverage for the yacht while it was in the Caribbean, but “a cause of action for

negligent or fraudulent misrepresentation cannot arise ‘out of the same facts that serve as the

basis for [a plaintiff's] causes of action for breach of contract.’” Taizhou Zhongneng Imp. &

Exp. Co., Ltd v. Koutsobinas, 509 F. App'x 54, 57 (2d Cir. 2013); see also Clark-Fitzpatrick, Inc.

v. Long Is. R.R. Co., 70 N.Y.2d 382, 389 (1987) (“It is a well-established principle that a simple

breach of contract is not to be considered a tort unless a legal duty independent of the contract

itself has been violated.”) Underwriters argued that Count X (Constructive Fraud) fails as a

matter of law because it contained mere breach of contract allegations, and “[u]nder New York




                                                 14
        Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 20 of 30



law, when a valid agreement governs the subject matter of a dispute between parties, claims

arising from that dispute are contractual; attempts to repackage them as sounding in fraud . . . are

generally precluded, unless based on a duty independent of the contract.” Poplar Lane Farm

LLC v. Fathers of Our Lady of Mercy, 449 F. App’x 57, 59 (2d Cir. 2011). Underwriters further

argued that Count XI (Tortious Interference with Contract) and Count XII (Tortious Interference

with Prospective Economic Advantage) are both duplicative of the Breach of Contract claims as

they rely on the existence of an insurance contract and an alleged breach of the obligations set

forth in the policy in relation to salvage of the yacht after the grounding. As there is no coverage

for the loss, the Claimants were not responsible for paying the salvors or otherwise arranging for

the salvage of the GALILEA.

       In their opening brief regarding jurisdictional issues, Galilea, LLC and Mr. Kittler stated

that they, “recognize that their claim for contract reformation (Count III) presents a

closer call [than Counts IV-XII] because this counterclaim is founded on an implied contract

theory.” Underwriters noted that, “to overcome the heavy presumption that a deliberately

prepared and executed written instrument manifested the true intention of the parties, evidence of

a very high order is required” and the party seeking reformation “has to show in no uncertain

terms, not only that mistake or fraud exists, but exactly what was really agreed upon between the

parties.” George Backer Mgmt. Corp. v. Acme Quilting Co., 46 N.Y.2d 211, 219 (1978).

Underwriters further noted that, “[r]eformation on grounds of mutual mistake requires proof, by

clear and convincing evidence, that an agreement does not express the intentions of either party.”

US Bank Nat. Ass'n v. Lieberman, 98 A.D.3d 422, 424, 950 N.Y.S.2d 127, 129 (2012) (citing

Migliore v. Manzo, 28 A.D.3d 620, 621, 813 N.Y.S.2d 762 [2006]). As Galilea, LLC and Mr.

Kittler did not allege facts sufficient to meet this high burden, and the inclusion of geographical




                                                 15
        Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 21 of 30



limits in a policy is standard in the marine insurance industry, Underwriters argued that Count III

failed as a matter of law.

       Underwriters argued that this is fundamentally an insurance coverage dispute, despite

Petitioners’ unavailing attempts to paint it as something else by alleging various purported quasi-

contractual and tort claims which are not independent of the insurance contract dispute.

Underwriters further argued that Petitioners must not be permitted to defeat the entire purpose of

the parties’ agreement to arbitrate their disputes by forcing the Underwriters to go to court to

defend against claims that are merely duplicative of the breach of contract claim and/or not

cognizable under federal maritime law and/or New York law. Underwriters argued that the

entire coverage dispute between the parties should be heard in the arbitration proceeding.

       The arbitral tribunal issued a Jurisdiction Decision dated October 19, 2018, in which it

determined that it had “full powers to address all issues relating to the Insurance Policy” and that

all 12 counts of the counterclaims asserted by Galilea, LLC and Mr. Kittler were properly before

the arbitral tribunal and would be decided in this proceeding, and that Mr. Kittler would be

maintained as a party to the proceeding as he requested. (Eisenhower Aff. Ex. L at 2, 4.) The

arbitral tribunal expressly stated that it would not rule on the request for dismissal of

counterclaims at that time. (Id. at 3.)

       The Second Circuit has noted that In re Kinoshita & Co., 287 F.2d 951 (2d Cir. 1961),

has “frequently been criticized in this Circuit” and been questioned by other circuits:

       More importantly, Kinoshita, which was decided before the Supreme Court's more
       recent decisions emphasizing the strong federal policy in favor of arbitration, has
       frequently been criticized in this Circuit,8 and no decision of recent vintage
       mentions the case without confining it to its precise facts. See, e.g., Louis Dreyfus
       Negoce, 252 F.3d at 225 (“We have ... since limited [Kinoshita 's] holding to its
       facts, declaring that absent further limitation, only the precise language
       in Kinoshita [“arising under”] would evince a narrow clause.”); S.A.
       Mineracao, 745 F.2d at 194 (“We decline to overrule In re Kinoshita, despite its


                                                 16
        Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 22 of 30



       inconsistency with federal policy favoring arbitration, particularly in international
       business disputes, because we are concerned that contracting parties may have (in
       theory at least) relied on that case in their formulation of an arbitration provision.
       We see no reason, however, why we may not confine Kinoshita to its precise
       facts.”); St. Paul Fire & Marine Ins. Co. v. Employers Reinsurance Corp., 919
       F.Supp. 133, 135 (S.D.N.Y.1996) (“As a result [of later Second Circuit cases], the
       authority      of Kinoshita is    highly     questionable     in   this     Circuit.”).
       …
       Footnote 8: Other         circuits    have      questioned Kinoshita as     well. See,
       e.g., Battaglia v. McKendry, 233 F.3d 720, 725 (3d Cir.2000) (“[The Kinoshita ]
       line of cases has been discredited both in the Second Circuit and in other
       jurisdictions.”); Gregory v. Electro–Mech. Corp., 83 F.3d 382, 385 (11th Cir.1996)
       (rejecting Kinoshita as “not being in accord with present day notions of arbitration
       as a viable alternative dispute resolution procedure”).

ACE Capital Re Overseas Ltd. v. Cent. United Life Ins. Co., 307 F.3d 24, 33 (2d Cir. 2002).

Although Kinoshita has not been overruled, it is clearly disfavored and the Second Circuit has

confined it to its facts in view of its inconsistency with the federal policy favoring arbitration.

       As the parties delegated the issue of arbitrability to the arbitrators (as confirmed by the

Ninth Circuit), the arbitral tribunal did not exceed its powers in determining that the entire

coverage dispute should be heard in the arbitration proceeding. Counts III-XII of the

counterclaims do not allege duties independent of the insurance contract or otherwise cognizable

claims, and are merely a transparent attempt to defeat the entire purpose of the parties’

arbitration agreement. (See Counterclaims, Gleason Decl. Ex. 2, ECF No. 15-1 at 56-64.) Under

the circumstances, Petitioners cannot meet the “heavy burden” of proving manifest disregard of

the law. See T. Co Metals, LLC v. Dempsey Pipe & Supply, Inc., 592 F.3d 329, 339 (2d Cir.

2010) (citations omitted) (“A litigant seeking to vacate an arbitration award based on alleged

manifest disregard of the law bears a ‘heavy burden’”).

       When parties delegate issues of arbitrability to the arbitrators, “a district court

considering whether to confirm the award must review the arbitrators’ resolution of




                                                  17
         Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 23 of 30



[arbitrability] questions with deference.” Stemcor USA, Inc. v. Miracero, S.A. de C.V., 66 F.

Supp. 3d 394, 399 (S.D.N.Y. 2014) (citing Schneider v. Kingdom of Thailand, 688 F.3d 68, 74

(2d Cir. 2012). Here, as the Ninth Circuit noted, Rule R-7 of the Commercial Arbitration Rules

states in relevant part:

        (a) The arbitrator shall have the power to rule on his or her own jurisdiction,
        including any objections with respect to the existence, scope, or validity of the
        arbitration agreement or to the arbitrability of any claim or counterclaim.

See Galilea, LLC v. AGCS Marine Ins. Co., 879 F.3d 1052, 1061 (9th Cir. 2018). Similarly, in

Stemcor, the parties agreed that questions of arbitrability were for the arbitrators to decide under

AAA rules. Stemcor USA, Inc. v. Miracero, S.A. de C.V., 66 F. Supp. 3d 394, 399 (S.D.N.Y.

2014). Noting that the arbitrators’ determination must be treated with deference, and responding

to Stemcor’s arguments that the dispute was too “collateral” to come within the meaning of the

parties’ arbitration agreement and that the panel acted in “manifest disregard of the law” by

reading the parties’ arbitration agreement to broadly, the court stated:

        Stemcor's argument for upending the arbitral award is wholly unconvincing.
        Considering that an arbitral award “should be enforced ... if there is a barely
        colorable justification for the outcome reached,” the fact that Stemcor agreed to
        delegate arbitrability determinations is determinative.

Stemcor, 66 F. Supp. 3d 394, 399 (S.D.N.Y. 2014) (citations omitted).

                Petitioners Fail to Establish Manifest Disregard of the Law

        As explained in detail in Section I(d) above, during the arbitration hearings, Galilea, LLC

and Mr. Kittler never once objected to the admission of the insurance application as an exhibit in

the arbitration proceeding. In fact, Mr. Gleason, as counsel for Galilea, LLC and Mr. Kittler,

asked questions regarding the insurance application to: Andrea Giacomazza of Pantaenius,

(Eisenhower Aff. Ex. C, Hearing Tr. 237:21-25, 258:1-21, 286:1-17); Mr. Kittler, including the




                                                 18
        Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 24 of 30



substance of his responses to questions contained in it, (Id., Tr. 347:3-23, 400:19-402:12,

404:19-407:12, 408:13-17, 412:5-14); and Mrs. Taunia Kittler, (see, e.g., id., Tr. 517:8-24).

       Petitioners fail to meet even their threshold burden of proving that the arbitrators were

aware of New York Insurance Law § 3204(a). Petitioners do not provide this Court with any

evidence that they brought this provision to the attention of the arbitrators. Petitioners

misleadingly state that, “the Panel was clearly aware of the relevant law, having reviewed and

relied upon the Ninth Circuit decision in which it is explained.” (Am. Pet. 18.) It has not been

established whether the arbitrators actually read the Ninth Circuit’s Opinion or simply

incorporated into the Final Award certain portions of the Opinion that were quoted in

Underwriters’ post-hearing briefs. In any event, even if the arbitral tribunal did read the

Opinion, the Ninth Circuit made no mention of admissibility, instead reasoning that the

application was not part of the insurance policy because it was not attached to the policy when it

was issued. Galilea, LLC v. AGCS Marine Ins. Co., 879 F.3d 1052, 1056–57 (9th Cir. 2018).

Section 3204(a) only appears in the Opinion in two parenthetical citations, without an

explanation or any of the statutory language, and the Opinion otherwise contains no discussion

of admissibility of an insurance application as evidence in a legal proceeding. Reading the

Opinion would not have made the arbitral tribunal aware of any admissibility issue.

       Further, Rule R-34(a) of the Commercial Arbitration Rules states in relevant part that,

“[c]onformity to legal rules of evidence shall not be necessary.” In any event, by failing to raise

an objection to the use of the insurance application as an exhibit during the hearings – and

actually relying upon the application as evidence in questioning witnesses – Galilea, LLC and

Mr. Kittler clearly waived any objection to its use. The arbitral tribunal did not show “manifest

disregard of the law” in admitting the application as an exhibit, without objection by any party.




                                                 19
        Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 25 of 30



       Absent any credible evidence in the Amended Petition that the arbitral tribunal was aware

of New York Insurance Law § 3204(a), what it states, and what, if any, application it could have

had to this proceeding, Petitioners have failed to meet even the threshold issue of their heavy

burden of establishing manifest disregard of the law, let alone that the arbitrators ignored it or

refused to apply it and that it was well defined, explicit, and clearly applicable to the case. The

Court may easily dispose of Petitioners’ unsupported arguments.

               Evident Partiality or Corruption are Not Supportable Grounds to Vacate the
               Award on this Record and New York Law Clearly Requires Misconduct by
               the Arbitrator, not Unproven or Disputed Assertions.

       The third main reason that Petitioners seek vacatur is their allegation of evident partiality

or corruption of “at least two of the three arbitrators.” (Am. Pet. at 3.) Petitioners acknowledge

that “a party challenging an award on the basis of evident partiality ‘must clear a high hurdle,’”

citing Stolt-Nielsen S.A. v. AnimalFeeds Int'l Corp., 559 U.S. 662, 671, 130 S. Ct. 1758, 1767,

176 L. Ed. 2d 605 (2010). Petitioners base their argument on the purported offering of

appointments to two of the arbitrators to serve in other AAA arbitration proceedings in which

Underwriters were a party, but neglect to mention that the AAA employs a “strike and rank”

method by which parties do not directly appoint arbitrators. Petitioners complain that they were

put in an untenable position because if they consented to allow the arbitrators to serve as

panelists it would allow the Underwriters to improperly influence the arbitrators with the

promise of future appointments. Petitioners admit that they “decided not to object,” (Am. Pet. 7),

but claim that if they objected to the arbitrators or to the appointments, they would only alienate

the arbitrators from Galilea, LLC’s position because of some lost opportunity to serve in future

arbitrations involving the Pantaenius insurance policy. (Am. Pet. at 2.) The Amended Petition

makes no mention of the “strike and rank” procedure followed by the American Arbitration

Association for the appointment of arbitrators under the Commercial Arbitration Rules, the


                                                 20
        Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 26 of 30



disclosures made by Arbitrator Bulow and Arbitrator Barak prior to their appointment for the

Galilea, LLC arbitration, and Petitioners’ consent to the arbitral tribunal as constituted with all

relevant disclosures.

       Rule R-12 of the Commercial Arbitration Rules sets forth the “strike and rank” method of

arbitrator selection. (Rules contained within Eisenhower Aff. Ex. A.) The AAA provides the

parties with an identical list of persons chosen from its national roster (together with their

resumes). If the parties do not agree to an arbitrator or arbitrators, they strike any names

objected to, number the remaining names in order of preference, and return the list to the AAA.

From among the persons approved on both lists, and in accordance with the designated order of

mutual preference, the AAA invites arbitrators to serve. However, if the parties fail to agree on

any of the persons in the list, or if acceptable arbitrators are unable to act or the appointment

cannot otherwise be made from the submitted lists, the AAA has the power to appoint the

arbitrator(s) without the submission of additional lists. Accordingly, under the “strike and rank”

method, no arbitrators are appointed by a particular party.

       The “List for Selection of Arbitrator” furnished in the Galilea arbitration on June 7, 2018,

provided 15 individuals including Joanne Barak, Esq., Lucienne C. Bulow, and John W. Lowe,

Jr., who served as the Panel Chair. (Eisenhower Aff. Ex. M.) Instructions on the form included:

       Each side may strike the names of any arbitrators from the list, although we
       encourage each side to leave as many names as possible, to facilitate the
       appointment process. Please indicate your order of preference by number, with
       number one indicating your first choice. We will work on appointing an arbitrator
       that meets the needs and preferences of both parties. … Please do not exchange
       these lists. … The parties may strike and rank their preferences, which will be kept
       confidential.

       Based on the parties’ mutual preferences in the lists they submitted, the AAA invited the

arbitrators to serve on the tribunal. This same “strike and rank” procedure was and is used for




                                                 21
        Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 27 of 30



other AAA arbitrations where a marine insurance policy is at issue, with potentially some of the

same individuals being placed on the list by the AAA in view of their professional experience.

So, the inclusion of Ms. Bulow or Ms. Barak in the “List for Selection of Arbitrator” for the

Galilea arbitration or for any other proceeding, and the invitation of Ms. Bulow or Ms. Barak to

serve as arbitrators, are decisions made by the AAA. No arbitrator is appointed by a party.

Underwriters have no idea how Petitioners ranked Ms. Bulow or Ms. Barak on their list, but it

seems that their qualifications and the rankings by the parties resulted in their appointment.

After their disclosures were provided to the parties under cover of a letter dated June 27, 2018,

the AAA confirmed the appointment of arbitrators Barak and Bulow on July 16, 2018, as no

objections had been received. (Eisenhower Aff. Ex. N.)

       Before the second hearing day commenced, Arbitrator Barak disclosed that she was being

considered for service as an arbitrator in another dispute involving the Pantaenius America Yacht

Policy and counsel for the Underwriters. She was invited to serve by the AAA based on its

consideration of the mutual rankings by the parties to the other arbitration. The Underwriters did

not “select” Ms. Barak or Ms. Bulow to serve in this or any other AAA arbitration. Their

selection indicates that their experience resulted in their being placed on the List for Selection of

Arbitrator, that the parties did not strike them from the list and their mutual rankings were

favorable, and that the AAA decided to offer them an appointment. However, the transcript from

the hearing makes it abundantly clear that Mr. Gleason conferred with Mr. and Mrs. Gleason, the

members of Galilea, LLC, who were in attendance at the hearings and then he stated on the

record that they, “appreciate the updated disclosure, and we’re confident that this panel can

differentiate the fact of this case from any other case so don’t have an objection.” (Eisenhower

Aff. Ex. O, Tr. 302-303.) On December 18, 2018, Mr. Gleason again advised the AAA: “Given




                                                 22
        Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 28 of 30



the late date, [Galilea, LLC and Mr. Kittler] have no objection.” (Eisenhower Aff. Ex. P.) There

was no objection to the service of the arbitrators until after the post-hearing briefs were

submitted, when perhaps Petitioners realized that the evidence was not favorable to them. The

Kittlers’ written communications contained no evidence that they ever objected to the specific

Cruising Area defined by the PAYP terms and conditions when the application, binder, and

policy were submitted and/or reviewed by them over a timeframe of several weeks prior to the

grounding of the GALILEA. Galilea, LLC’s application failed to disclose to Underwriters that

the yacht suffered a prior loss or that a policy with another insurer had lapsed after the premium

was not paid but before the Pantaenius policy was in effect. These breaches of the duty of

utmost good faith led to the arbitral tribunal’s ruling that the policy was void ab initio.

       After Ms. Bulow disclosed that she had been “appointed by the AAA’s office in Rhode

Island,” (Gleason Decl. Ex. 5), Mr. Gleason began asking questions for the first time about

disclosures Ms. Bulow had made in June 2018, (Eisenhower Aff. Ex. Q), before she was

confirmed as an arbitrator in the Galilea proceeding. The AAA then directed all of the

arbitrators to review their records and advise of any other cases they had been involved with,

active or otherwise, in which the named parties, or related entities, counsel or witnesses have

been involved, and responses were provided by the arbitrators including Ms. Barak’s

supplemental disclosure dated February 13, 2019, stating that:

       Hello Mira, the only update I have on the case to which I was appointed involving
       Claimant (and disclosed during the hearings) is that the case settled shortly after
       my appointment without my having performed any work on the matter or
       communication with the parties. Kind regards, Joanne Barak

(Eisenhower Aff. Ex. R.) Ms. Bulow provided supplemental disclosures relating to Mr.

Gleason’s belated questions regarding the disclosures she made in June 2018, which were

forwarded to the parties by the AAA on February 19, (Eisenhower Aff. Ex. K), and then Ms.



                                                  23
        Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 29 of 30



Bulow advised on February 21 that she had been informed that her appointment in the other

matter she had disclosed would not be confirmed and another arbitrator would be appointed in

her stead, (Eisenhower Aff. Ex. S). A review of Arbitrator Bulow’s initial disclosures and

supplemental disclosures makes clear that Petitioners were fully aware of her maritime

background and 20 years’ experience as a maritime arbitrator, as well as her service on the New

York State Board of Commissioners of Pilots, before they accepted her as an arbitrator.

       Despite learning that Ms. Barak and Ms. Bulow would not be acting as arbitrators in the

matters they disclosed, Mr. Gleason wrote to the AAA on February 22, 2019, after the

evidentiary record had been closed, seeking their removal and requesting that Mr. Lowe render a

final award on his own. Underwriters responded by letter dated February 27, 2019, stating

among other things that, “if Galilea, LLC and Mr. Kittler had questions about arbitrator Bulow’s

disclosures, they should have asked last summer before they accepted her as an arbitrator – not

seven and a half months later, after post-hearing briefing.” (Eisenhower Aff. Ex. T.) In their

letter, Underwriters provided New York law on the subject of corruption or arbitral bias:

       Respondents have not presented any basis to disqualify the arbitrators pursuant to
       AAA Commercial Arbitration Rule R-18 Disqualification of Arbitrator, for
       partiality or lack of independence, inability or refusal to perform his or her duties
       with diligence and in good faith, or any grounds for disqualification provided by
       applicable law. (See, AAA Commercial Arbitration Rule R-18 (a)). Under New
       York law, “An application to disqualify an arbitrator during the course of the
       arbitration must be based on misconduct on the part of the arbitrator (Astoria
       Medical, 11 N.Y.2d at 137, 227 N.Y.S.2d 401, 182 N.E.2d 85). And, while the
       appearance of bias may suffice (see Rabinowitz v. Olewski, 100 A.D.2d 539, 540,
       473 N.Y.S.2d 232 [citations omitted]), that bias must be clearly apparent based
       upon established facts, not merely supported by unproved and disputed assertions.”
       Bronx-Lebanon Hosp. Ctr. v. Signature Med. Mgmt. Grp., L.L.C., 6 A.D.3d 261,
       261, 775 N.Y.S.2d 279, 280 (2004). Other than criticizing the AAA process for
       selection of its arbitrators, Respondents provide no basis to substantiate arbitral bias
       under the AAA Commercial Arbitration Rules, including Rule R-18, or under New
       York law.




                                                 24
        Case 1:19-cv-05768-VEC Document 28 Filed 07/24/19 Page 30 of 30



       The alleged potential risk of payment of substantial monetary sums to arbitrators Barak

and Bulow for service on other arbitration Panels was fully investigated. The AAA issued its

Ruling on March 5, 2019, denying the challenge of Galilea, LLC and Mr. Kittler to the continued

service of Arbitrators Barak and Bulow. (Gleason Decl. Ex. 8, ECF No. 15-1 at 87-88.)

       Petitioners offer no support for their claim that if an arbitrator were removed, the

remaining arbitrators would be forced to return their fees. Considering that the arbitration was

stayed by the District of Montana at Petitioners’ request and arbitrators were not confirmed until

July, 2019, it is misleading for Petitioners to suggest that it had been pending for three years.

       By Petitioners’ own admission, findings regarding the “Competent Skipper” endorsement

did not affect the tribunal’s ultimate award. So, these findings are no basis to vacate the award.

                                          CONCLUSION

       WHEREFORE, Respondents respectfully request that this Court enter an Order denying

the Amended Petition to Vacate Arbitration Award in its entirety.



Dated: New York, New York
       July 24, 2019                           Respectfully submitted,

                                               HILL RIVKINS LLP
                                               Attorneys for Respondents

                                       By:     s/ Brian P. R. Eisenhower
                                               Gerard W. White
                                               Brian P. R. Eisenhower
                                               45 Broadway, Suite 1500
                                               New York, New York 10006
                                               Tel. 212-669-0600




                                                 25
